EXHIBIT 10.1
 
CONVERSION AND VOTING AGREEMENT
 
THIS CONVERSION AND VOTING AGREEMENT, dated as of October 27, 2011 (this
“Agreement”), is entered into between BMO Bankcorp, Inc. (f/k/a Harris Bankcorp,
Inc.), a Delaware corporation (the “Investor”), and Virtus Investment Partners,
Inc., a Delaware corporation (the “Company”).
 
RECITALS:
 
WHEREAS, immediately prior to the execution of this Agreement, the Investor is
the record and beneficial owner of 35,217 shares of Series B Voting Convertible
Preferred Stock, par value $0.01 per share, of the Company (the “Series B
Preferred Stock”), which constitutes all of the outstanding shares of the Series
B Preferred Stock; and
 
WHEREAS, the Company and the Investor desire the conversion (the “Conversion”)
of all the shares of the Series B Preferred Stock into shares of common stock of
the Company, par value $0.01 per share (the “Common Stock”), and that the Board
of Directors of the Company (the “Company Board”) declare and pay a final
dividend in respect of the Series B Preferred Stock out of funds of the Company
lawfully available therefor, each on the terms and subject to the conditions set
forth in this Agreement; and
 
WHEREAS, the disinterested members of the Company Board (excluding any designees
or nominees of the Investor on the Company Board), having determined that the
transactions provided for in this Agreement are advisable and fair to the
Company and its stockholders, have approved the transactions provided for in
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereby agree as set forth in
this Agreement.
 
ARTICLE I
DEFINITIONS
 
Section 1.1. Certain Definitions.  Initially capitalized terms used and not
defined herein have the respective meanings ascribed to them in the Certificate
of Designations.  In addition, for purposes of this Agreement, the following
terms have the meanings ascribed to them in this Section 1.1 when used in this
Agreement with initial capital letters.
 
(a) “Certificate of Designations” means the Certificate of Designations of
Series A Non-Voting Convertible Preferred Stock and Series B Voting Convertible
Preferred Stock of the Company.
 
(b) “Excess Securities” means any shares of Common Stock or other voting
securities of the Company held by the Investor or any of its Affiliates that
represent in excess of 24.0% of the total voting power of the Common Stock
Outstanding, solely to the extent that such excess arises as a result of any
redemption or repurchase of shares of Common Stock or other voting securities by
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) “Investment Agreement” means the Investment and Contribution Agreement,
dated as of October 30, 2008, by and among the Company, Phoenix Investment
Management Company, the Investor and, for limited purposes, The Phoenix
Companies, Inc.
 
ARTICLE II
DIVIDEND; CONVERSION OF SHARES
 
Section 2.1. Dividend; Conversion of Series B Preferred Stock.
 
(a) Dividend.   Notwithstanding anything to the contrary contained in the
Certificate of Designations, the Company has declared, subject only to the
execution and delivery of this Agreement, a cash dividend (the “Special
Dividend”) in respect of all outstanding shares of Series B Preferred Stock,
payable on October 31, 2011, in the aggregate amount of $8,072,937 (which the
parties hereby agree is the sum of (x) $939,120 accrued but unpaid Dividends
payable in respect of the Series B Preferred Stock under the Certificate of
Designations through (and including) October 31, 2011, plus (y) $7,133,817 in
respect of the net present value of all Dividends that would otherwise have been
due and payable in respect of the Series B Preferred Stock from (and including)
November 1, 2011 until October 31, 2014, which is the first date on which the
Series B Preferred Stock would have been redeemable by the Company under the
Certificate of Designations if not earlier converted into shares of Common
Stock).  The Special Dividend shall be paid by wire transfer of immediately
available funds during normal business hours on October 31, 2011 to the bank
account designated by the Investor to the Company in writing prior to October
29, 2011.
 
(b) Conversion.  Subject only to the Investor’s receipt of the Special Dividend
from the Company on or prior to October 31, 2011, the Investor hereby
irrevocably exercises its right to convert all of the shares of Series B
Preferred Stock into shares of Common Stock in accordance with the terms of
Section 7(a) of the Certificate of Designations, with such Conversion to be
effective upon the later of (i) November 1, 2011, or (ii) the date of expiration
(or earlier termination) of the applicable waiting period in respect of the HSR
Filings (“HSR Approval”) under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 (the “HSR Act”) (and the Conversion shall be deemed to have
automatically occurred upon the later of such date described in clause (i) or
clause (ii) without any need for further action on the part of the Investor).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1. Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor the accuracy of each of the statements
set forth in this Section 3.1.
 
(a) Organization; Authorization.  The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder. The Company has the power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and has taken all action necessary to authorize the execution,
delivery and performance by it of this Agreement and to consummate the
Transactions. No other corporate proceeding on the part of the Company or its
stockholders is necessary for such authorization, execution, delivery and
consummation of the Transactions. The Company has duly executed and delivered
this Agreement and, assuming the due authorization, execution and delivery by
the Investor, this Agreement constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Common Stock.  An adequate number of shares of Common Stock to effect the
conversion of Series B Preferred Stock into Common Stock as contemplated herein
have been duly authorized and adequately reserved.  The shares of Common Stock,
when issued and delivered in accordance with the terms of this Agreement and the
Certificate of Designations, will have been duly and validly issued and will be
fully paid and nonassessable and the issuance thereof will not have been subject
to any preemptive or similar rights or made in violation of any applicable law.
 
(c) No Violation; Consents.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
Transactions do not and will not violate, conflict with, result in a breach of
or contravene in any material respect any applicable law.  The execution,
delivery and performance by the Company of this Agreement and the consummation
of the Transactions will not (i)(A) violate, conflict with, result in a breach
of or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under
any contract or agreement to which the Company is a party or by which the
Company is bound or to which any of its assets is subject, or (B) result in the
right of termination, acceleration of or creation or imposition of any mortgage,
pledge, lien, security interest, claim, restriction, charge or encumbrance of
any kind (a “Lien”) upon any of its properties or assets, except for any such
violations, conflicts, breaches, defaults or Liens that would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of it to timely perform its obligations under this Agreement and
(ii) conflict with or violate any provision of the certificate of incorporation
or bylaws or other governing documents of the Company.
 
Section 3.2. Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company the accuracy of each of the
statements set forth in this Section 3.2.
 
(a) Organization; Authorization.  The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to execute and
deliver this Agreement and perform its obligations hereunder. The Investor has
the power and authority to execute, deliver and perform the terms and provisions
of this Agreement, and has taken all action necessary to authorize the
execution, delivery and performance by it of this Agreement and to consummate
the Transactions. No other corporate proceeding on the part of the Investor or
its stockholders is necessary for such authorization, execution, delivery and
consummation of the Transactions. The Investor has duly executed and delivered
this Agreement and, assuming the due authorization, execution and delivery by
the Company, this Agreement constitutes a legal, valid and binding obligation of
the Investor, enforceable against the Investor in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) No Violation; Consents.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
Transactions do not and will not violate, conflict with, result in a breach of
or contravene in any material respect any applicable law.  The execution,
delivery and performance by the Investor of this Agreement and the consummation
of the Transactions will not (i)(A) violate, conflict with, result in a breach
of or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under
any contract or agreement to which the Investor is a party or by which the
Investor is bound or to which any of its assets is subject, or (B) result in the
right of termination, acceleration of or creation or imposition of any Lien upon
any of its properties or assets, except for any such violations, conflicts,
breaches, defaults or Liens that would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of it to
timely perform its obligations under this Agreement and (ii) conflict with or
violate any provision of the certificate of incorporation or bylaws or other
governing documents of the Investor.
 
(c) Non-Reliance.  The Investor acknowledges that (i) the Company has not given
it any investment advice or opinion on whether the Transactions are prudent and
(ii) it has, or has access to, such information as it deems appropriate under
the circumstances concerning, among other things, the Company’s business and
financial condition to make an informed decision regarding the Transactions.
 
ARTICLE IV
VOTING
 
Section 4.1. Irrevocable Proxy.  (a) The Investor hereby irrevocably constitutes
and appoints the duly-appointed Secretary of the Company from time to time (the
“Proxy Holder”) as the sole and exclusive proxy for the Investor, with full
power of substitution, resubstitution and revocation, to attend all meetings of
stockholders of the Company, to cast all votes that the undersigned is entitled
to cast with respect to the Excess Securities, and to otherwise represent the
undersigned with respect to the Excess Securities with all powers that the
undersigned would have if personally present at any meeting of stockholders of
the Company, in each case, in a manner that is proportionate to the manner in
which all holders of shares of voting securities vote in respect of any given
matter (other than those shares of voting securities held by the Investor or any
of its Affiliates).  The Investor irrevocably appoints the Proxy Holder, with
full power of substitution, appointment and revocation, in its name, place and
stead, as the undersigned’s true and lawful representative, attorney-in-fact and
agent, to make, execute, sign, acknowledge, verify, swear to and deliver any
consent of stockholders of the Company with respect to the Excess Securities and
to do and perform each and every act and thing as fully as the undersigned might
or could do as a holder of the Excess Securities, in each case, in a manner that
is proportionate to the manner in which all holders of shares of voting
securities vote in respect of any given matter (other than those shares of
voting securities held by the Investor or any of its Affiliates).  This proxy
and power-of-attorney are expressly limited to the Excess Shares, and no rights
are granted with respect to any shares other than the Excess Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Investor affirms that the foregoing proxy and power-of-attorney are
given in connection with the Transactions and that the proxy and
power-of-attorney are each coupled with an interest.  Such proxy and power of
attorney each will be irrevocable and be effective for so long as permitted
under the laws of the State of Delaware.
 
Section 4.2. Notification.  (a)  From and after the date of the Conversion, and
for so long as the Investor has the right to nominate the Investor Designate (as
such term is defined in the Investment Agreement) in accordance with the terms
of the Investment Agreement, the Company shall provide not less than five
Business Days prior notice to the Investor of its intention to redeem or
repurchase shares of Common Stock or other voting securities by the Company if,
to the knowledge of the Company, such redemption or repurchase could result in
the Investor and its Affiliates holding shares of Common Stock or other voting
securities of the Company representing in excess of 24.0% of the total voting
power of the Common Stock Outstanding.
 
(b) From and after the date of the Conversion, and for so long as the Investor
has the right to nominate the Investor Designate in accordance with the terms of
the Investment Agreement, the Investor shall provide not less than five Business
Days prior notice to the Company of its or any of its Affiliates’ intention to
acquire any shares of Common Stock or other voting securities of the Company if,
to the knowledge of the Investor, such acquisition could result in the Investor
and its Affiliates holding shares of Common Stock or other voting securities of
the Company representing in excess of 24.0% of the total voting power of the
Common Stock Outstanding; provided, however, that the foregoing requirement
shall not require the Investor to provide notice of its or any of its
Affiliates’ intention to acquire any shares of Common Stock or other voting
securities of the Company on behalf of any entity that is not the Investor or an
Affiliate of the Investor and so long as neither the Investor nor any of its
Affiliates will have beneficial ownership of, or the discretion to vote, such
shares for regulatory purposes.  Such notice shall set forth the aggregate
number of shares of Common Stock or voting securities of the Company to be
acquired by the Investor or its Affiliates and the aggregate number of shares of
Common Stock or other voting securities of the Company held by the Investor and
its Affiliates after giving effect to such acquisition.
 
ARTICLE V
ADDITIONAL AGREEMENTS OF THE PARTIES
 
Section 5.1. Filings
 
(a) The Investor shall use its reasonable best efforts to promptly (i) obtain
any consents, approvals or other authorizations, and make any filings and
notifications required in connection with the Transactions under the HSR Act,
(ii) make any other submissions required in connection with the Transactions
under the HSR Act and (iii) take or cause to be taken all other actions
necessary, proper or advisable consistent with this Section 5.1 to cause the
expiration of the applicable waiting periods as soon as practicable.  The
Company shall use reasonable best efforts to cooperate with the Investor in
connection with the making of all such filings and notifications, including
making any filings required of it.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Investor agrees to make, or cause to be made, an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
Transactions (the “HSR Filing”) as promptly as practicable.  The Investor shall
pay, or cause to be paid, all filing or other fees incurred in connection with
the HSR Filing.
 
Section 5.2. Disclosure.  All public announcements or public disclosures
relating to the Transactions shall be made only if mutually agreed upon by the
Company and the Investor, except to the extent such disclosure is, in the
opinion of counsel, required by law or by stock exchange regulation.
 
Section 5.3. Restriction on Transfer.
 
(a) During the period commencing upon the execution of this Agreement and
continuing until the first to occur of (i) the occurrence of the Conversion or
(ii) the filing of the CoD Amendment by the Company, the Investor shall not,
directly or indirectly, transfer, sell, assign or otherwise dispose of
(“Transfer”) any shares of Series B Preferred Stock to any transferee (including
without limitation an Affiliate of the Investor), other than to a transferee
that first agrees in a written agreement with the Company, in form and substance
reasonably acceptable to the Company, to be bound by all of the obligations of
the Investor set forth in this Agreement and to expressly make all of the
waivers of the Investor set forth in this Agreement.  Notwithstanding the
foregoing, if HSR Approval is not received by the Investor on or prior to the
35th day following the date hereof, the Investor shall thereafter be permitted
to Transfer all or any portion of the Common Stock underlying the Series B
Preferred Stock pursuant to the terms of an underwritten registered offering of
Common Stock, or one or more sales effected pursuant to Rule 144 of the
Securities Act of 1933, as amended, in each case, in connection with which the
Investor delivers shares of Series B Preferred Stock to the participating
underwriter(s) or dealer(s) to be converted into Common Stock in connection with
the closing of such offering or settlement of such sales (and such shares of
Series B Preferred Stock are actually converted into Common Stock on or prior to
such closing).  For the avoidance of doubt, any restrictions on Transfer
contained in this Section 5.4(a) shall be in addition to (and not in lieu of)
any other restrictions on Transfer in respect of the Series B Preferred Stock
contained in the Investment Agreement.
 
(b) Stop Transfer; Legend.  The Investor agrees that it will promptly after the
date hereof surrender to the Company all certificates representing the Series B
Preferred Stock, and the Company will place the following legend on such
certificates in addition to any other legend required thereon:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND CONVERSION AS SET FORTH IN A CONVERSION AND VOTING
AGREEMENT, DATED AS OF OCTOBER 27, 2011, AS IT MAY BE AMENDED FROM TIME TO TIME,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY. NO
REGISTRATION OF TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF THE
ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH. ANY
TRANSFER NOT IN COMPLIANCE WITH SUCH AGREEMENT SHALL BE VOID.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4. Waivers and Modification of Rights Under Certificate of
Designations.
 
(a) Dividends.  Subject only to its receipt of the Special Dividend on or prior
to October 31, 2011, the Investor hereby irrevocably waives (the “Dividend
Waiver”), on its own behalf and on behalf of any transferee of the Series B
Preferred Stock, all rights to Dividends otherwise payable on or in respect of
the Series B Preferred Stock pursuant to the Certificate of Designations (other
than with respect to Participating Dividends, and other than the Special
Dividend), and the Investor hereby acknowledges and agrees that Dividends shall
cease to accrue from (and including) November 1, 2011, and that, notwithstanding
anything contained in the Certificate of Designations to the contrary, no holder
of Series B Preferred Stock shall hereafter be entitled to receive, and the
Company shall not be obligated to pay, any Dividends in respect of the Series B
Preferred Stock (other than the Special Dividend and the Participating
Dividends).
 
(b) Voting.  Subject only to its receipt of the Special Dividend on or prior to
October 31, 2011, the Investor hereby irrevocably waives (the “Voting Waiver”),
on its own behalf and on behalf of any transferee, commencing on (and including)
November 1, 2011, any and all voting rights of the holders of Series B Preferred
Stock set forth in Sections 6(c), 6(d)(iii) and 6(e) of the Certificate of
Designations.
 
(c) Series B Director.  Subject only to its receipt of the Special Dividend on
or prior to October 31, 2011, the Investor hereby irrevocably agrees to cause
the Series B Director to resign from the Company Board, effective as of the
close of business on October 31, 2011, and hereby irrevocably waives, on its own
behalf and on behalf of any transferee, any right to appoint a Series B
Director, commencing on (and including) November 1, 2011 (such waiver, together
with the Dividend Waiver and the Voting Waiver, the “Waived
Terms”).  Immediately upon the resignation of the Series B Director, the number
of directors constituting the Company Board shall be decreased by one, and
thereafter, the holders of the Series B Preferred Stock shall not be entitled to
nominate the Series B Director or any substitute nominee under the Certificate
of Designations.
 
(d) Amendment to Certificate of Designations.  In the event that the Conversion
has for any reason not occurred by March 31, 2012, the Investor hereby
irrevocably consents and agrees, on its own behalf and on behalf of any
transferee, to the adoption, execution and filing by the Company of an amendment
to the Certificate of Designations to remove the Waived Terms from the terms of
the Series B Preferred Stock contained therein (the “CoD Amendment”).
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1. Entire Agreement; Effect on Investment Agreement.  This Agreement
(including all agreements entered into pursuant hereto and thereto and all
certificates and instruments delivered pursuant hereto and thereto) constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, with respect to the subject matter hereof.  For the avoidance of
doubt, except as expressly set forth herein, the provisions of the Investment
Agreement, including the registration rights set forth on Annex A thereto, are
and shall remain in full force and effect in accordance with the terms thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.2. Modifications and Amendments.  No amendment, modification or
termination of this Agreement shall be binding upon any other party unless
executed in writing by each of the parties hereto.
 
Section 6.3. Waiver and Extensions.  Any party to this Agreement may waive any
condition, right, breach or default that such party has the right to waive,
provided that such waiver will not be effective against the waiving party unless
it is in writing, is signed by such party, and specifically refers to this
Agreement.
 
Section 6.4. Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
Section 6.5. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, INTERPRETED
UNDER, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW THEREOF.
 
Section 6.6. WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.6.
 
Section 6.7. Notices.  All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable air courier service with charges prepaid, or
transmitted by hand delivery, telegram, telex or facsimile, addressed as set
forth below, or to such other address as such party shall have specified most
recently by written notice. Notice shall be deemed given on the date of service
or transmission if personally served or transmitted by facsimile. Notice
otherwise sent as provided herein shall be deemed given on the next business day
following delivery of such notice to a reputable air courier service.
 
 
 

--------------------------------------------------------------------------------

 
 
To the Company:
 
Virtus Investment Partners, Inc.
100 Pearl St., 9th Floor
Hartford, Connecticut 06103
Attention:  Mark Flynn
Telephone:  (860) 263-4795
Fax: (860) 246-7965


with copies to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attn:  Robert Goldbaum
Telephone:  (212) 373-3000
Fax:  (212) 757-3990


To the Investor:
 
BMO Bankcorp, Inc.
111 W. Monroe Street
Chicago, Illinois 60603
Attn: Linda VanDenburgh
Telephone: (312) 461-5920
Fax: (312) 765-8106


with a copy to:


Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn:  Robert Buckholz
Telephone:  (212) 558-4000
Fax:            (212) 291-9018


or to such other address or addresses as shall be designated in writing.  All
notices shall be effective when received.
 
Section 6.8. Assignment; No Third-Party Beneficiaries.  This Agreement and the
rights, duties and obligations hereunder may not be assigned or delegated by the
Company without the prior written consent of the Investor, and may not be
assigned or delegated by the Investor without the Company’s prior written
consent. Except as set forth above, any assignment or delegation of rights,
duties or obligations hereunder made in violation of this Section 6.8 shall be
void and of no effect. This Agreement and the provisions hereof shall be binding
upon and shall inure to the benefit of each of the parties and their respective
successors and permitted assigns. This Agreement is not intended to confer any
rights or benefits on any Persons other than as expressly set forth in this
Section 6.8.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.9. Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 
Section 6.10. Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to seek specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity.
 
 (Signatures are on the following pages)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
VIRTUS INVESTMENT PARTNERS, INC.
               
 
By:
/s/ George R. Aylward     Name:  George R. Aylward     Title: President and CEO
         

 
 
 

--------------------------------------------------------------------------------

 
 

 
BMO BANKCORP, INC.
               
 
By:
/s/ Pamela C. Piarowski     Name:  Pamela C. Piarowski     Title: Senior Vice
President and CFO          

 
 
 

--------------------------------------------------------------------------------

 
 



